on appellant’s motion for rehearing.
CHRISTIAN, Judge.
Appellant has filed a general motion for rehearing. He fails to specify any grounds of error.
*328We have carefully re-examined the' record in the light of the original opinion herein. Such examination leads us to the conclusion that the record fails to reflect error, and, further, that the evidence is sufficient to support the judgment of conviction.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.